UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [ ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended [X] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from April 1, 2011 to December 31, 2011 Commission file number: 333-174155 CLEAR SYSTEM RECYCLING, INC. (Exact name of registrant as specified in its charter) Nevada 27-4673791 ( State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4915 Portalis Way, Anacortes, WA 98221 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (360) 982-2444 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered N/A N/A Securities registered pursuant to Section 12(g) of the Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act Yes [ ] No [X] Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the last 90 days. Yes [X] No [ ] 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registration statement was required to submit and post such files). Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [X] No [ ] The aggregate market value of Common Stock held by non-affiliates of the Registrant on June 30, 2011, was $Nil based on a $Nil average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. (There was no bid or ask price of our common shares during this quarter). Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. 2,940,000 as of March 5, 2012 DOCUMENTS INCORPORATED BY REFERENCE None. 2 TABLE OF CONTENTS PART I 4 Item 1. Business 4 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Mine Safety Disclosures 7 PART II 7 Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6. Selected Financial Data 9 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 8. Financial Statements and Supplementary Data 12 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 22 Item 9A. Controls and Procedures 22 Item 9B. Other Information 23 PART III 23 Item 10. Directors, Executive Officers and Corporate Governance 23 Item 11. Executive Compensation 26 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 Item 13. Certain Relationships and Related Transactions, and Director Independence 28 Item 14. Principal Accounting Fees and Services 28 Item 15. Exhibits, Financial Statement Schedule s 2 9 3 PART I Forward-Looking Statements Except for historical information, this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Such forward-looking statements involve risks and uncertainties, including, among other things, statements regarding our business strategy, future revenues and anticipated costs and expenses. Such forward-looking statements include, among others, those statements including the words “expects,” “anticipates,” “intends,” “believes” and similar language. Our actual results may differ significantly from those projected in the forward-looking statements. Factors that might cause or contribute to such differences include, but are not limited to, those discussed in the sections “Business,” “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” You should carefully review the risks described in this Annual Report on Form 10-K and in other documents we file from time to time with the Securities and Exchange Commission. You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report. We undertake no obligation to publicly release any revisions to the forward-looking statements or reflect events or circumstances after the date of this document. Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements. All references in this Form 10-K to the “Company,” “Clear System,” “we,” “us” or “our” are to Clear System Recycling, Inc. Item 1. Business Business Development Clear System Recycling, Inc. was incorporated in the State of Nevada on January 24, 2011, and our fiscal year end is December 31. The Company's administrative offices are located at 4915 Portalis Way, Anacortes, WA, 98221. The telephone number is 360-982-2444. Principal Products, Services and Their Markets Clear System Recycling, Inc. intends to be a specialized recycling systems company that exclusively targets and helps hospitals implement waste reduction programs. Even with local, regional, and international pressures to reduce waste at individual and corporate levels, it is readily apparent that relatively few recycling initiatives have been introduced by the hospital community. The vast majority single-use (non-biohazard) waste generated from hospital operating rooms, general care facilities, and cafeterias goes completely un-recycled; with US hospitals producing almost four billion pounds of trash per year, making them the second largest waste producers next to the food industry. Hospitals tend to lack what one may call a ‘recycling culture,’ because they are simply not focused on waste reduction, and generally do not realize that much of what they throw away can be diverted and/or reused. Clear System Recycling (CSR) intends to become an organization that better educates and connects hospital administrators, department heads, and staff with programs that can dramatically improve their levels of waste divergence. To date, the Company has taken certain steps to develop its website in pursuit of this business plan; however we currently lack sufficient funding to execute our planned business. 4 CSR plans to generate revenues as hospital-paid retainers, and with incentive bonus arrangements. Retainers will be attached to performance (measured waste reduction), and CSR will use the extensive hospital connections of both its CEO and Secretary to immediately reach hospital administrators and generate contracts (revenues). Beyond the implementation of programs that improve hospital waste divergence, CSR plans to undertake educational initiatives that will promote energy audits and conservation. A client hospital’s current energy footprint will be established and evaluated. Recommendations on purchasing ‘green’ equipment, as well as timetables to turn off existing medical machines (while not in use) will be advanced as part of our energy audit strategy. We plan to educate and motivate hospital staff to become more aware of their recycling and energy use habits, and discover ways in which they can implement change (reduce, reuse, recycle).
